DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, species 1 in the reply filed on 11/13/2020 is acknowledged.
Claims 9 and 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing element” in claim 1; “a suture engaging feature” in claim 6 and “a coupling feature” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 4,673,393).
With respect to claim 1, Suzuki discloses a surgical system (See fig 3 and 4 below), comprising: a cannula (fig 4, 10) configured to be positioned in tissue and provide a pathway (passage for 15 in fig 3) therethrough, the cannula having an inner passageway (fig 4, 14) extending between open proximal and distal ends thereof to allow a surgical instrument (fig 3, 15) to be advanced into the open proximal end of the cannula and passed out the open distal end of the cannula; and a cap (fig 4, 12, 16 and 17) including an inner opening (Fig 4, 12A) configured to allow passage of the surgical instrument therethrough and into the inner passageway of the cannula (fig 3), and the cap including a sealing element (fig 4, 16 and 17, col. 4, ll. 20, liquid tight state)); wherein the cap is configured to move between a first position, in which the sealing element forms a seal of the inner passageway of the cannula (col. 4, ll. 20) and the cap is connected to the cannula and is removably and replaceably coupled (Fig 3 to fig 4) to the open proximal end of the cannula, and a second position, in which the cap is connected to the cannula and the seal of the inner passageway of the cannula is at least partially lost (when the tool 15 is inserted into). With respect to claim 2, Suzuki discloses wherein the inner passageway of the cannula extends in a vertical direction, and the sealing element includes a plurality of sealing elements (fig 4, 16 and 17) that are arranged in a vertical stack in the cap (fig 3 shows the sealing elements stacked up). With respect to claim 3, Suzuki discloses wherein each of the plurality of sealing elements has a slot (Fig 4, 18 and 21) formed therein, and each of the sealing element slots is aligned with one another in the vertical direction (fig 4, 18 and 21 point in the same direction). With respect to claim 8, Suzuki discloses wherein, with the cap in the first position: the sealing element is configured to seal around a surgical instrument disposed therethrough and passed into the inner passageway of the cannula (fig 3), and the sealing element is configured to seal the inner passageway of the cannula when a surgical instrument is not disposed therethrough (col. 4, ll. 20). With respect to claim 11, Suzuki discloses wherein the cannula has a coupling feature (see fig 3 and 4 below, the annular rim and groove couple together) thereon; the cap has a coupling feature thereon that engages the coupling feature of the cannula with the cap in the first position (fig 3); and with the cap in the second position, the coupling feature of the cap is disengaged from the coupling feature of the cannula (Fig 4).

    PNG
    media_image1.png
    461
    628
    media_image1.png
    Greyscale

Claim(s) 1, 5-6, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (US Pub 2006/0167479).
 With respect to claim 1, Morris discloses a surgical system (see figs 3, 7 and 17 below), comprising: a cannula (fig 7, 40) configured to be positioned in tissue and provide a pathway therethrough, the cannula having an inner passageway (See fig 7 below) extending between open proximal and distal ends thereof to allow a surgical instrument to be advanced into the open proximal end of the cannula and passed out the open distal end of the cannula (abstract “instrument passing”); and a cap (fig 3, 1)including an inner opening  (See fig 3 below) configured to allow passage of the surgical instrument therethrough and into the inner passageway of the cannula, and the cap including a sealing element (Fig 5, 54); wherein the cap is configured to move between a first position (fig 7), in which the sealing element forms a seal of the inner passageway of the cannula and the cap is connected to the cannula and is removably and replaceably coupled to the open proximal end of the cannula, and a second position (paragraph 62, when the cap is partial attached before sealed onto the cannula a securely held), in which the cap is connected to the cannula and the seal of the inner passageway of the cannula is at least partially lost.    With respect to claim 5, Morris discloses wherein the cap includes a sidewall with a slot (fig 3, 28) formed therein; and with the cap in the first position, the slot is in communication with the inner opening of the cap (the suture connects through the slot and the inner opening).  With respect to claim 6, Morris discloses wherein a suture engaging feature (Fig 7, 52, the specification discloses in paragraph 43 that the feature can be a protrusion the suture can be wrapped around) is formed in the cannula and is configured to releasably seat therein a suture extending through the inner passageway of the cannula; and with the cap in the first position, the slot is aligned radially with the suture engaging feature (fig 17).  With respect to claim 8, Morris discloses wherein, with the cap in the first position: the sealing element is configured to seal around a surgical instrument disposed therethrough and passed into the inner passageway of the cannula, and the sealing element is configured to seal the inner passageway of the cannula when a surgical instrument is not disposed therethrough (paragraph 6).  With respect to claim 11, Morris discloses wherein the cannula has a coupling feature (paragraph 8, discloses the coupling feature is a male and female member) (Morris shows the cannula fits into the cap 1 and deformably mate (paragraph 62)) thereon; the cap has a coupling feature thereon that engages the coupling feature of the cannula with the cap in the first position; and with the cap in the second position, the coupling feature of the cap is disengaged from the coupling feature of the cannula (paragraph 62).  With respect to claim 12, Morris discloses further comprising a suture (see fig 17 below) configured to, with the cap in the first position, extend through the inner passageway of the cannula and the inner opening of the cap; wherein, with the cap in the first position and with the suture extending through the inner passageway of the cannula and the inner opening of the cap, the cap is configured to move from the first position to the second position with the suture remaining extending through the inner passageway of the cannula after the removal of the cap from the cannula (cap can be removed from the cannula with the suture sliding within the slot 28).

    PNG
    media_image2.png
    876
    800
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub 2006/0167479) in view of Suzuki et al.  (US Pub 4,673,393).
With respect to claim 2, Morris discloses the claimed invention with a single sealing element and does not disclose the claimed invention with a plurality of sealing elements that are arranged in a vertical stack.
Suzuki discloses a sealing element including a plurality of sealing elements  (fig 4, 16 and 17) that are arranged in a vertical stack to aid in preventing a leak through the seal when inserting different diameter surgical parts (col. 2, ll. 29-48). With respect to claim 3, Suzuki discloses wherein each of the plurality of sealing elements has a slot (Fig 4, 18 and 21) formed therein, and each of the sealing element slots is aligned with one another in the vertical direction (fig 4, 18 and 21 point in the same direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Morris to include a plurality of sealing elements that are arranged in a vertical stack in view of Suzuki in order to aid in preventing a leak through the seal when inserting different diameter surgical parts. With respect to claim 4, Morris in view of Suzuki discloses wherein the cap includes a sidewall with a slot (Morris discloses the cap having a slot 28) formed therein; each of the sealing element slots (the modification of Morris in view of Suzuki would include multiple sealing elements which have aligned slots as shown in figure 4 of Suzuki) is radially aligned with the slot formed in the sidewall of the cap (Morris discloses the slot of the sealing element is aligned with the slot of the cap in figure 17); and with the cap in the first position, the slot of the cannula is in communication with the inner opening of the cap (the suture extends from the cap slot through the sealing slot into the inner opening as shown in figure 17). 
With respect to claim 7, Morris discloses the sealing element having a slot (fig 17, 97) formed therein; and with the cap in the first position, the sealing element slot is aligned with the slot formed in the sidewall of the cap such that, with a suture extending through the inner passageway of the cannula and through the sealing element slots, the suture is configured to move through the sealing element slots and out of the slot formed in the sidewall of the cap (the suture is shown in fig 17 extending from the slot in the cap into the slot in the seal). With respect to claim 7, Morris discloses the claimed invention with a single sealing element and does not disclose the claimed invention with a plurality of sealing elements that are arranged in a vertical stack with the slots aligned.
Suzuki discloses a sealing element including a plurality of sealing elements (Fig 4, 16 and 17) that are arranged in a vertical stack with the slots (fig 4, 18 and 21) aligned to aid in preventing a leak through the seal when inserting different diameter surgical parts (col. 2, ll. 29-48). With respect to claim 3, Suzuki discloses wherein each of the plurality of sealing elements has a slot (Fig 4, 18 and 21) formed therein, and each of the sealing element slots is aligned with one another in the vertical direction (fig 4, 18 and 21 point in the same direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Morris to include a plurality of sealing elements that are arranged in a vertical stack with slots that are aligned in view of Suzuki in order to aid in preventing a leak through the seal when inserting different diameter surgical parts.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub 2006/0167479) in view of Davis (US Patent 5,820,606).
With respect to claim 10, Morris discloses the claimed invention except for a tether that connects the cap to the cannula with the cap in the first position and in the second position.
Davis discloses a tether (fig 14, 22) that connects the cap (fig 14, 22) to the cannula (fig 14, 8 and 14) with the cap in the first position and in the second position to allow the cap to be readily added or removed from the cannula (abstract).

    PNG
    media_image3.png
    218
    519
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morris to include a tether that connects the cap to the cannula with the cap in the first position and in the second position in view of Davis in order to allow the cap to be readily added or removed from the cannula.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140277132 A1 discloses a cannula with sutures.
US 6267766 B1 discloses a cannula with sutures.
US 20040098050 A1 discloses a cannula with a cap. 
US 20100210912 A1 discloses a cannula with a cap and suture engagement features as well as a hinge connection
US 7048755 B2 discloses a suture securing means
US 5643293 A discloses a suturing securing means
US 8109910 B2 discloses a cannula with a cap
US 20060135977 A1 discloses a cannula with a cap
US 5657963 A discloses a cannula with a cap
US 4715360 A discloses a cannula with a cap and a tether connection
US 4634421 A discloses a cannula with a cap
US 5817067 A discloses a cannula with a cap
US 6564805 B2 discloses a cannula with suture engaging features
US 8663271 B2 discloses a cannula with a cap
US 8753269 B2 discloses a cannula
US 20100191065 A1 discloses a cannula with suturing means
US 5651771 A discloses a cannula with a cap
US 7717878 B2 discloses a cannula with a cap
US 5562688 A discloses a cannula with suturing means
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773